Name: Commission Regulation (EC) No 2717/98 of 16 December 1998 concerning applications for reimbursement by the Community of expenditure paid by the Member States to producer organisations granted preliminary recognition in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: financial institutions and credit; NA;  economic policy;  financing and investment;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31998R2717Commission Regulation (EC) No 2717/98 of 16 December 1998 concerning applications for reimbursement by the Community of expenditure paid by the Member States to producer organisations granted preliminary recognition in the fruit and vegetables sector Official Journal L 342 , 17/12/1998 P. 0010 - 0013COMMISSION REGULATION (EC) No 2717/98 of 16 December 1998 concerning applications for reimbursement by the Community of expenditure paid by the Member States to producer organisations granted preliminary recognition in the fruit and vegetables sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as last amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 52(3) thereof,Whereas, in accordance with Article 52(2) of that Regulation, aid granted by the Member States pursuant to Article 14 thereof constitutes a common measure within the meaning of Article 2(1) of Council Regulation (EEC) No 4256/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the EAGGF Guidance Section (3), as amended by Regulation (EEC) No 2085/93 (4); whereas such aid is covered by the annual expenditure forecasts and the rules on payments referred to respectively in Articles 31(1) and 33 of Council Regulation (EC) No 950/97 of 20 May 1997 on improving the efficiency of agricultural structures (5), as amended by Regulation (EC) No 2331/98 (6);Whereas applications for part-financing by the EAGGF Guidance Section as provided for in Article 5 of Commission Regulation (EC) No 20/98 of 7 January 1998 laying down rules for the application of Council Regulation (EC) No 2200/96 as regards aid to producer organisations granted preliminary recognition (7) must include certain particulars and data to be presented in an identical form by the Member States; whereas, with a view to a thorough check of their conformity with Regulations (EC) No 2200/96 and (EC) No 20/98, the Commission must be able to demand access to the relevant supporting documents;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS REGULATION:Article 1 Applications for part-financing drawn up by the Member States in accordance with Article 5 of Regulation (EC) No 20/98 must be presented in accordance with the Annex hereto.Article 2 1. With the first application for part-financing, the Member States shall send the Commission their national implementing provisions and administrative instructions, together with the forms and any other documents relating to the administrative implementation of the measure. Any amendment thereto shall be forwarded to the Commission with the first application for part-financing following such amendment.2. With a view to checks of applications for reimbursement of the aid provided for in Article 14(2) of Regulation (EC) No 2200/96, the Member States shall send the Commission, at the latter's request and within the time limit laid down, any supporting documents or certified copies thereof other than as referred to in paragraph 1 which may be relevant for the purposes of calculating that aid.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 1.(2) OJ L 346, 17. 12. 1997, p. 41.(3) OJ L 374, 31. 12. 1988, p. 25.(4) OJ L 193, 31. 7. 1993, p. 44.(5) OJ L 142, 2. 6. 1997, p. 1.(6) OJ L 291, 30. 10. 1998, p. 10.(7) OJ L 4, 8. 1. 1998, p. 40.ANNEX Application for reimbursement under Article 52(2) of Regulation (EC) No 2200/96 >START OF GRAPHIC>Member StateAid granted in (calendar year)The amounts set out below are to be expressed in national currency or in ecu (1).Aid granted in regions covered by Objectives 1 and 6Aid granted in other regionsAidContribution applied for from the EAGGF Guidance SectionAidContribution applied for from the EAGGF Guidance SectionAid in accordance with Article 14(2)(a) of Regulation (EC) No 2200/96Aid in accordance with Article 14(2)(b) of Regulation (EC) No 2200/96 (2)Total contribution applied for from the EAGGF Guidance Section:It is hereby confirmed that:- the aid has been granted solely to organisations meeting all the minimum conditions for preliminary recognition laid down in Articles 3, 4(1) and (2) and Article 6 of Commission Regulation (EC) No 478/97 (3),- the competent national authority has complied with its obligations under Article 4(3) to (6) and Articles 5 and 7 of Regulation (EC) No 478/97,- the aid granted and the contribution applied for from the EAGGF Guidance Section have been calculated correctly in accordance with Regulation (EC) No 20/98,(1) The amounts are to be converted into ecu using the budget rate in accordance with Article 5(2) of Regulation (EEC) No 1866/90 (OJ L 170, 3. 7. 1990, p. 36): 'Member States which submit their statements of expenditure in ecu shall convert the amounts of expenditure incurred in national currency into ecu applying the rate for the month during which the expenditure was recorded in the accounts of the bodies responsible for the financial management of the programme.`(2) Where the aid has been granted in the form of loans to cover investments in accordance with Article 14(2)(b) of Regulation (EC) No 2200/96, the method for calculating the value expressed in capital grant equivalent must be described in the annex to the application for reimbursement.(3) OJ L 75, 15. 3. 1997, p. 4.- the public aid in question forms part of the programming referred to in Article 31 of Regulation (EC) No 950/97,- an annual report on progress achieved has been forwarded to the Commission in accordance with Article 25(4) of Regulation (EEC) No 4253/88,- the beneficiaries have been properly informed of the Community contribution.Done at .......................Signature and stamp of the competent authority of the Member State>END OF GRAPHIC>